*754ORDER VACATING ORDER OF FEBRUARY 21, 1985, GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT AND DENYING DEFENDANT'S MOTION FOR PARTIAL SUMMARY JUDGMENT AND MEMORANDUM OF MAY 29, 1985
SPENCER WILLIAMS, District Judge.
Good cause appearing, and in the interests of justice, it is ordered that the court’s Order of February 21, 1985, Granting Plaintiff’s Motion For Partial Summary Judgment and Denying Defendant’s Motion for Partial Summary Judgment and Memorandum of May 29, 1985, 59 B.R. 314, granting plaintiff’s motion for partial summary judgment be, and hereby are, VACATED.